DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 10/21/2021.
The amendments filed on 10/21/2021 have been entered. Accordingly claims 1-26 and 29 remain are pending. Claims 1, 8, 13, and 25 are presently amended. Claims 2-4, 12, 14-18, and 26 were previously withdrawn from consideration. Claims 1, 5-11, 13, 19-25, and 29 are presently under examination.
The previous rejections of claims 5 and 13 under 35 U.S.C 112(b) have been withdrawn in light of applicant's amendments. 

Response to Arguments
Applicant’s arguments with respect to claims 1 and 25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments regarding the prior art rejection of the dependent claims fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Claim Interpretation
Claim 8 recites the limitation of “when the medical image data is ultrasonic image data [...]” and claim 22 recites the limitation “when the medical image data is ultrasonic image data [...]” which in an interpretation it may be construed as a conditional limitation where the conditional limitations may not be given a full weight in light of the below decisions.
In the recent Ex parte Gopalan decision, the PTAB addressed a claim where all of the features were recited in a conditional manner. A first step of “identifying … an outlier” was performed if “traffic is outside of a prediction interval.” A second step of “identifying” was performed “only when a count of outliers … is greater than or equal to two, and exceeds an anomaly threshold.” These were the only two elements of the independent claim. Thus, if the traffic is never outside Gopalan’s prediction interval, then the steps of the method are never performed.
However, the PTAB distinguished Schulhauser and noted that this construction “would render the entire claim meaningless.” Gopalan at p. 5. The Board went on to state, “Although each of these steps is conditional, they are integrated into one method or path and do not cause the claim to diverge into two methods or paths, as in Schulhauser. Thus, we conclude that the broadest reasonable interpretation of claim 1 requires the performance of both steps…” Id. at p. 6.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claims 1, 5-11, 13, 19-25, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Independent claims 1 and 25 recite the limitation “execute coordinate alignment of the first coordinate system and the second coordinate system, based on a reference point, after the axis alignment”. However, neither the original claims, original drawings, nor the specification as originally field provides support for this limitation. Applicant has indicated, on page 10 of the Remarks filed 10/21/2021, that support for the amendments may allegedly be found in the specification on page 39 and in Figures 10A-10C. The most relevant disclosure is found on page 39 at lines 18-25:
“FIG. 10C illustrates a process of mark alignment. FIG. 10C illustrates a case in which the coordinates of the position sensor coordinate system 1001 and the coordinates of the medical image coordinate system 1002 are aligned in accordance with a predetermined reference point. Between the coordinate systems, not only the directions of the axes, but also the positions of the coordinates can be made to match.” 

While this section appears to provide support for executing coordinate alignment of the first coordinate system and the second coordinate system, this section nor the remaining originally filed disclosure does not provide support for the coordinate alignment specifically being after the axis alignment. Examiner further notes that the Figures 10A-10C do not depict or indicate any particular sequence. As such, claims 1, 5-11, 13, 19-25, and 29 contain new matter.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 5-11, 13, 19-25, and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 25, the limitation “the ultrasonic image data on which the axis alignment and the coordinate alignment have been executed” renders the claim indefinite because the axis alignment and the coordinate alignment are recited to be executed on the first coordinate system relating to the position information and the second coordinate system relating to medical image data, not on “the ultrasonic image data”. Therefore it is unclear if and how this recitation of ultrasonic image data is distinct from the ultrasonic image data recited in line 4 of claim 1 (line 3 of claim 25). Further clarification is required. 
Claims dependent upon a claim rejected under 35 U.S.C. 112(b) are also rejected under the same statute because they each inherit the indefiniteness of the claim(s) they respectively depend upon. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1, 5, 7, 10, 11, 13, 19, 25, and 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kruecker et al. (US 2010/0208963, August 19, 2010, applicant submitted prior art via the IDS, hereinafter “Kruecker”).
Regarding claims 1 and 25, as best understood in light of the 35 USC 112(b) rejection stated above, Kruecker discloses an ultrasonic diagnostic apparatus (and corresponding method) (“The system 100 includes an US device 101 operative to obtain images. The device 101 may be one of a variety of know US devices/probes, including two-dimensional and three dimensional US image probes.” [0027]) comprising processing circuitry (workstation 104 in Fig. 1 and corresponding description; also see “processors” [0024], and claim 15) configured to: 
acquire position information relating to an ultrasonic probe (“a tracking sensor operative to determine a position of the US device relative to a coordinate system of the tracking sensor” [0009]; also see “Attached to the device 101 is a tracking device (not shown), which cooperates with a tracking field generator 102. The tracking device and field generator may be based on one of a number of technologies. For example, the tracking of the US device 101 may be effected using an electromagnetic or other spatial tracking system in combination with the tracking sensor attached to the device 101. The tracking is performed during the ultrasound imaging of the patient (for example, trans-rectal prostate imaging (TRUS)). The tracking of the ultrasound probe can be performed by integrating tracking sensors into a device that attaches rigidly to the ultrasound probe, such as a biopsy guide (e.g. by CIVCO), or by integrating tracking sensors into the probe.” [0028]); 
acquire ultrasonic image data which is obtained by transmission and reception of ultrasonic waves from the ultrasonic probe (“The system 100 includes an US device 101  at a position where the position information is acquired (“Attached to the device 101 is a tracking device (not shown), which cooperates with a tracking field generator 102. The tracking device and field generator may be based on one of a number of technologies. For example, the tracking of the US device 101 may be effected using an electromagnetic or other spatial tracking system in combination with the tracking sensor attached to the device 101.” [0028]), the ultrasonic image data being associated with the position information (“The tracking is performed during the ultrasound imaging of the patient (for example, trans-rectal prostate imaging (TRUS)).” [0028]); 
execute axis alignment of first axes of a first coordinate system relating to the position information and second axes of a second coordinate system relating to medical image data (“transforming the coordinate system of the tracking system to a coordinate system of the pre-acquired image.” [0007]; also see [0033]-[0034]);
execute coordinate alignment of the first coordinate system and the second coordinate system, based on a reference point, after the axis alignment (“Next, the set of surface points 203 are matched to the segmented surface mesh 202 of the pre-acquired image. This matching is depicted in FIG. 2C. The workstation 104 includes an iterative closest point (ICP) algorithm or a derivative thereof to match the point cloud 203 (the tracking system coordinates [p.sub.i.sup.Tracking] of surface points identified in the ultrasound images) to the surface mesh 202 (the surface segmentation in the pre-acquired image), computing a registration transformation T.sub.registration, which matches the coordinate system of the tracking system onto the coordinate system of the pre-acquired image” [0035]; examiner notes that a surface point 203 has been interpreted as a reference point); and 
execute image alignment between an ultrasonic image based on the ultrasonic image data on which the axis alignment and the coordinate alignment have been executed and a medical image based on the medical image data on which the axis alignment and the coordinate alignment have been executed (“With each manipulation of these parameters, the system can visualize the updated spatial alignment of ultrasound images 501 and pre-acquired images 502. Illustratively, this may be done using semi-transparent overlay/alpha blending of the two images in 2D cross-sectional views or 3D views, so as to provide feedback to the operator about the quality of image registration. In another embodiment, the system can visualize the current alignment between a plurality of cross sections through the 3D ultrasound and the corresponding cross-sections through the segmentation in the pre-acquired image.” [0048]).
	Regarding claim 5, Kruecker further discloses wherein the processing circuitry is further configured to synchronously display, based on a relationship between the first coordinate system and the second coordinate system which is determined by completion of the image alignment, a real-time ultrasonic image based on real-time ultrasonic image data newly acquired by the ultrasonic probe, and a first medical image based on medical image data corresponding to the real-time ultrasonic image (“FIG. 3 is a screenshot/display of a real-time US image and spatially corresponding MPR (multi-planar reconstruction) of a pre-acquired 3D image, based on the registration between ultrasound-based surface points and surface segmentation of pre-acquired image in accordance with a representative embodiment. To facilitate description, the surface segmentation is also superimposed on both images. The display of live ultrasound image (left) and spatially corresponding MPR of the pre-acquired 3D image (right) provides a useful illustration of the benefits of the methods, apparatuses and systems of representative embodiments. The display of the live ultrasound image with the corresponding, 
	Regarding claim 7, Kruecker further discloses wherein the processing circuitry associates the first coordinate system with the second coordinate system at a position where a target region included in the medical image data is depicted on the ultrasonic image by the ultrasonic probe being operated (“the workstation 104 and software executed thereon acquires and displays the current 3D ultrasound image; and computes and displays multi-planar reconstructions (MPRs) or volume renderings of the pre-acquired image corresponding to the same location as the ultrasound image; uses the registration transform T.sub.registration, the one-time calibration T.sub.calibration of the tracked ultrasound probe, and the current tracked ultrasound probe position. In this manner, a pre-acquired image can be used to determine with greater accuracy the position of the US device 101 with respect to a target location in a patient” [0050]; also see “regions” in [0036]).
Regarding claim 10, Kruecker further discloses wherein the ultrasonic image data is at least one of two-dimensional image data, three-dimensional image data and four- dimensional image data (“The device 101 may be one of a variety of know US devices/probes, including two-dimensional and three dimensional US image probes” [0027]).
Regarding claim 11, Kruecker further discloses wherein the three-dimensional image data is data acquired by reconstructing two-dimensional image data with which the position information is associated (“3D ultrasound volume can be reconstructed from tracked 2D ultrasound images” [0051]).
Regarding claim 13, Kruecker further discloses wherein the real-time ultrasonic image data is three-dimensional image data with which the position information is associated (“three dimensional US image probes” [0027]; also see “the real-time image is a 3D US image” [0045]), or four-dimensional image data with which the position information is associated, and 
the processing circuitry synchronously displays a three-dimensional real-time ultrasonic image and a corresponding cross section of a three-dimensional medical image which corresponds to the three-dimensional real-time ultrasonic image (“the workstation 104 and software executed thereon acquires and displays the current 3D ultrasound image; and computes and displays multi-planar reconstructions (MPRs) or volume renderings of the pre-acquired image corresponding to the same location as the ultrasound image” [0050]).
Regarding claim 19, Kruecker further discloses wherein the processing circuitry displays at least one of a displacement estimation amount by a calculation result of alignment, an evaluation value of a similarity function of the alignment, a similarity between images, and an amount or a ratio of overlapping between data (“Illustratively, this may be done using semi-transparent overlay/alpha blending of the two images in 2D cross-sectional views or 3D views, so as to provide feedback to the operator about the quality of image registration. In another embodiment, the system can visualize the current alignment between a plurality of cross sections through the 3D ultrasound and the corresponding cross-sections through the segmentation in the pre-acquired image.” [0048]).
Regarding claim 29, Kruecker further discloses wherein the position information relating to the ultrasonic probe is position information of a position sensor attached to the probe (“Attached to the device 101 is a tracking device (not shown), which cooperates with a ; the first coordinate system is a coordinate system of the position sensor; and the second coordinate system is a coordinate system of the medical image data (“transforming the [first] coordinate system of the tracking system to a [second] coordinate system of the pre-acquired image” [0007]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Kruecker as applied to claim 1 above and further in view of Li et al. (US 2018/0028157, corresponding PCT filed November 27, 2015, hereinafter “Li”).
Regarding claim 6, Kruecker discloses the limitations of claim 1 as stated above. Kruecker further discloses wherein the position information is acquired by a position sensor system (“Attached to the device 101 is a tracking device (not shown), which cooperates with a tracking field generator 102. The tracking device and field generator may be based on one of a number of technologies. For example, the tracking of the US device 101 may be effected using an electromagnetic or other spatial tracking system in combination with the tracking sensor attached to the device 101. The tracking is performed during the ultrasound imaging of the patient (for example, trans-rectal prostate imaging (TRUS)). The tracking of the ultrasound probe can be performed by integrating tracking sensors into a device that attaches rigidly to the ultrasound probe, such as a biopsy guide (e.g. by CIVCO), or by integrating tracking sensors into the probe. One illustrative tracking system is the commercially available Aurora electromagnetic tracking system by NDI, Waterloo, Canada.” [0028]).   
Kruecker fails to disclose which utilizes at least one of a magnetic sensor, an infrared sensor, an image recognition process, a gyro sensor and a robotic arm.	
However, Li teaches, in the same field of endeavor, wherein the position information is acquired by a position sensor system (“The image generator 107 further receives positional information of the ultrasound probe 7 at that position from the position detection unit 6, and imparts positional information to the ultrasonograph.” [0034]) which utilizes a magnetic sensor (“For example, a magnetic sensor unit can be used as the position detection unit 6.” [0033]).

Regarding claim 20, Kruecker discloses the limitations of claim 1 as stated above but fails to disclose wherein the processing circuitry controls the image alignment, based on a displacement amount obtained as a calculation result of the image alignment.
However, Li teaches, in the same field of endeavor, wherein the processing circuitry controls the image alignment, based on a displacement amount obtained as a calculation result of the image alignment (“Since the initial positions of the blood vessel data have already been approximately coincided in the step S205, alignment of the both can be performed by a known automatic alignment method. As such a known automatic alignment method, the known ICP (Iterative Closest Point) method can be used. By the ICP method, a point group of CT blood vessel data is geometrically converted (parallel translation and rotation), the distance from the corresponding point in the point group of the ultrasonic blood vessel data is obtained, and the calculation is repetitively performed so that the distance is minimized.” [0051]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Kruecker with wherein the processing circuitry controls the image alignment, based on a displacement amount obtained as a calculation result of the image alignment as taught by Li because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as 
Regarding claim 21, Kruecker discloses the limitations of claim 1 as stated above but fails to disclose wherein the processing circuitry controls the image alignment, based on a similarity obtained as a calculation result of the image alignment.
	However, Li teaches, in the same field of endeavor, wherein the processing circuitry controls the image alignment, based on a similarity obtained as a calculation result of the image alignment (“These image sampling points are used for calculating image similarity of the reference image 31 and the floating image 32 in the aligner 37.” [0077], [0082], [0088]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Kruecker with wherein the processing circuitry controls the image alignment, based on a similarity obtained as a calculation result of the image alignment as taught by Li because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results (image alignment) to one of ordinary skill in the art before the effective filing date of the claimed invention.
Regarding claim 22, Kruecker discloses the limitations of claim 1 as stated above but fails to disclose wherein when the medical image data is ultrasonic image data, the processing circuitry controls the image alignment, based on a degree of overlapping between ultrasonic image data in a three-dimensional space.
(“overlap” [0052], [0053]; Examiner notes that the three-dimensional space is the image space e.g. [0034], [0063]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Kruecker with wherein when the medical image data is ultrasonic image data, the processing circuitry controls the image alignment, based on a degree of overlapping between ultrasonic image data in a three-dimensional space as taught by Li because all of the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results (image alignment) to one of ordinary skill in the art before the effective filing date of the claimed invention.
 
Claims 8 and 23-24 are rejected under 35 U.S.C. 103 as being unpatentable over Kruecker as applied to claim 1 above and further in view of Washburn et al. (US 2009/0097778, April 16, 2009, hereinafter “Washburn”).
Regarding claim 8, Kruecker discloses the limitations of claim 1 as stated above but fails to disclose wherein when the medical image data is ultrasonic image data acquired by a common coordinate system to the first coordinate system, the processing circuitry executes the axis alignment and the coordinate alignment by using the common coordinate system.
However, Washburn teaches, in the same field of endeavor, wherein when the medical image data is ultrasonic image data acquired by a common coordinate system to the first coordinate system (“in certain other embodiments, the imaging system 10 may include one image acquisition system, such as the first image acquisition system 12. In other words, the imaging system 10 may include a single modality imaging system. For example, the imaging system 10 may include only one image acquisition system 12, such as an ultrasound imaging system. In this embodiment, a plurality of images, such as a plurality of scans taken over a period of time, of the same patient may be obtained by the same image acquisition system 12.” [0018]), the processing circuitry executes the axis alignment and the coordinate alignment by using the common coordinate system (“As previously noted, image registration may be defined as a process of transforming the different image data sets into one common coordinate system. More particularly, the process of image registration involves finding one or more suitable transformations that may be employed to transform the image data sets under study to a common coordinate system.” [0021]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Kruecker with wherein when the medical image data is ultrasonic image data acquired by a common coordinate system to the first coordinate system, the processing circuitry executes the axis alignment and the coordinate alignment by using the common coordinate system as taught by Washburn in order to process a plurality of ultrasound images that are taken over a period of time ([0018] of Washburn).	Regarding claim 23, Kruecker discloses the limitations of claim 1 as stated above but fails to disclose wherein the processing circuitry extracts a noise region from each of the ultrasonic image data and the medical image data, and executes a calculation of the image alignment by excluding the noise region.
wherein the processing circuitry extracts a noise region from each of the ultrasonic image data and the medical image data, and executes a calculation of the image alignment by excluding the noise region (“each of the reference image volume 52 and the floating image 54 may be preprocessed via application of a noise removal algorithm, an image smoothing and/or an image deblurring algorithm.” [0074]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Kruecker with wherein the processing circuitry extracts a noise region from each of the ultrasonic image data and the medical image data, and executes a calculation of the image alignment by excluding the noise region as taught by Washburn in order to enhance quality by nose removal ([0074] of Washburn). 
Regarding claim 24, Kruecker further discloses wherein the processing circuitry extracts a region from each of the ultrasonic image data and the medical image data, and uses the region in a calculation of the image alignment (“FIG. 2D is a US image including a plurality of regions 205, 205' selected for analysis using a fused pre-acquired image in real-time US imaging in accordance with a representative embodiment.” [0036]; also see Fig. 2D and corresponding description).
Kruecker fails to disclose with a common structure
However, Washburn teaches, in the same field of endeavor, wherein the processing circuitry extracts a region with a common structure from each of the ultrasonic image data and the medical image data, and uses the region with the common structure in a calculation of the image alignment (“In order to align the first image slice 54 and the second image slice 
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Kruecker with with a common structure as taught by Washburn in order to allow a clinician to select a point of interest ([0037] of Washburn).
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kruecker as applied to claim 1 above and further in view of Washburn and Jensen (US 2002/0085681, July 4, 2002).
Regarding claim 9, Kruecker discloses the limitations of claim 1 as stated above but fails to disclose wherein the processing circuitry sets, as an origin of the first coordinate system, a point where a sensor is attached on a body surface of a living body, or a point designated on the body surface of the living body.
However, Washburn teaches, in the same field of endeavor, a point where a sensor is attached on a body surface of a living body, or a point designated on the body surface of the living body (“via one or more sensors (not shown in FIG. 5) that may be disposed on the patient 122. By way of example, the sensors may include physiological sensors (not shown) such positional sensors such as electromagnetic field sensors or inertial sensors. These sensors may be operationally coupled to a data acquisition device, such as an imaging system, via leads (not shown in FIG. 5), for example.” [0082]; also see [0088]-[0089]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Kruecker with a point where a sensor is attached on a body surface of a living body as taught by Washburn in order to obtain image and physiological data of a patient ([0082] of Washburn).
Kruecker modified by Washburn fails to explicitly disclose wherein the processing circuitry sets the point on the body surface of the patient as an origin of the first coordinate system.
However, Jensen teaches, in the same field of endeavor, setting a point on the body surface of the patient as an origin of the first coordinate system (“The tracker module 18 generates a continuous stream of tracking component coordinates, such as the Cartesian coordinates, pitch, roll and yaw for the instrument (I(x, y, z, pitch, roll, yaw)), for the detector 34 D(x, y, z, pitch, roll, yaw), and/or patient 22 P(x, y, z, pitch, roll, yaw). When the patient position sensor 42 is provided with an EM transmitter therein (in accordance with at least one preferred embodiment), the coordinate reference system may be defined with the origin at the location of the patient position sensor 42.” [0041]).
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Kruecker modified by Washburn with wherein the processing circuitry sets the point on the body surface of the patient as an origin of the first coordinate system as taught by Jensen in order to keep track of patient position with respect to an imaging system ([0030] of Jensen). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.A./            Examiner, Art Unit 3793                                                                                                                                                                                            
/SERKAN AKAR/            Primary Examiner, Art Unit 3793